UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1295


In re: RICHARD J. KOONCE, III,

                     Petitioner.



On Petition for Writ of Mandamus. (3:14-cr-00025-GEC-RSB-8; 3:16-cv-80968-GEC-
RSB; 3:16-cv-81220-GEC-RSB)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard J. Koonce, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard J. Koonce, III, petitions for a writ of mandamus requesting expedited

decision on his 28 U.S.C. § 2255 (2012) motion and also seeking an order granting the

relief requested in his § 2255 motion.    We conclude that Koonce is not entitled to

mandamus relief.

      Our review of the district court’s docket reveals that the district court has

dismissed Koonce’s § 2255 motion and denied a certificate of appealability.

Accordingly, because the district court has recently decided Koonce’s case, we deny the

part of the mandamus petition complaining of delay as moot.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought and no other adequate

remedy is available. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988). Because Koonce can pursue his claims through his § 2255 motion and appeal, the

relief he seeks is not available by way of mandamus.

      Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED



                                           2